Order filed November 27, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00316-CV
                                   ____________

RODNEY EDWARD THOMAS AND TRACEY RENEE LEWIS, Appellant

                                         V.

  CHRISTOPHER LATSON, TODD WHITE, SANDRA PEAK, STEVEN
             SUNDE, AND KIANA WILLIAMS, Appellee


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-06739

                                    ORDER

      The clerk’s record was filed August 23, 2018. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain (1) Steven A. Sunde’s Original Petition in
intervention file June 28, 2016 and (2) All exhibits attached to the motion to vacate
and set aside judgment file on March 29, 2018 .
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before December 6, 2019, containing (1) Steven A. Sunde’s Original
Petition in Intervention file June 28, 2016 and (2) All exhibits attached to the
motion to vacate and set aside judgment file on March 29, 2018.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists Chief Justice Frost and Justices Christopher and Bourliot.